After the accident, Fulbrook's attorney, Thomas Christensen
                     of the Christensen Law Office (CLO), sent a letter to Allstate seeking to
                     settle Fulbrook's claim against the Benningtons (the Demand Letter). The
                     Demand Letter stated that Fulbrook would settle her claim if, within two
                     weeks from the date of the letter, Allstate (1) paid the full value of the
                     Benningtons' policy and (2) provided proof that the Benningtons had no
                     other applicable insurance. Allstate did not accept Fulbrook's settlement
                     offer prior to the expiration of the deadline provided in the Demand
                     Letter.
                                   Fulbrook then filed a wrongful death lawsuit against the
                     Benningtons. Fulbrook and the Benningtons entered an agreement
                     stipulating to the Benningtons' liability and agreeing that the reasonable
                     value of Fulbrook's damages was at least $2,500,000. A district court
                     entered judgment for Fulbrook against the Benningtons in the amount of
                     $2,500,000.
                                   Several months before the judgment was entered against the
                     Benningtons, Allstate filed a complaint for declaratory• relief against
                     Fulbrook and the Benningtons seeking a judicial declaration (1) limiting
                     its obligation to indemnify the Benningtons for Fulbrook's claim to
                     $15,000, the Benningtons' insurance policy's limit, and (2) finding that
                     Allstate acted reasonably. Fulbrook and the Benningtons filed
                     counterclaims against Allstate for compensatory and punitive damages.
                                   Before trial, the district court dismissed Fulbrook's
                     counterclaims against Allstate. Allstate then made a motion to have
                     Christensen disqualified on the grounds that he was a percipient witness,
                     and the district court ordered that Christensen be excluded from the
                     courtroom during the testimony of witnesses that would directly relate to

SUPREME COURT
         OF
      NEVADA

                                                          2
(0) I Y47A    4ato
                his expected testimony. However, the district court did not disqualify
                Christensen.
                            During trial, each side called multiple witnesses, including an
                expert witness proffered by Allstate, to testify about Allstate's conduct
                with regard to Fulbrook's claim, CLO's conduct and motive with regard to
                Fulbrook's claim, and the efforts to settle Fulbrook's claim. Fulbrook and
                the Benningtons objected to several instructions that the district court
                provided to the jury. The jury returned a special verdict in which it found
                that Allstate did not breach the duty of good faith and fair dealing or the
                duty to cooperate that it owed to the Benningtons. The jury also found
                that the Benningtons breached their insurance policy's cooperation clause
                by entering into the agreement with Fulbrook. It did not award damages
                to any party.
                            After the jury returned its verdict, the Benningtons and
                Fulbrook made motions for judgment notwithstanding the verdict and for
                a new trial, which the district court denied, and the Benningtons assigned
                their rights against Allstate to Fulbrook. The district court then entered a
                final judgment in favor of Allstate on the issues presented in Allstate's
                complaint. It amended the judgment to award $15,000 to Fulbrook from
                Allstate pursuant to the Benningtons' insurance policy. Fulbrook then
                filed a motion for attorney fees and costs, which the district court denied.
                            Fulbrook and the Benning-tons appeal and raise the following
                issues: (1) whether the district court abused its discretion by admitting
                evidence of CLO's motive; (2) whether the district court abused its
                discretion when instructing the jury; (3) whether the district court abused
                its discretion by excluding Christensen from portions of the trial; and (4)



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                whether the district court abused its discretion by not awarding attorney
                fees or costs to Fulbrook. 1
                The district court did not abuse its discretion by admitting evidence of
                CLO's motives
                             Fulbrook and the Benningtons argue that the district court
                abused its discretion by admitting evidence of CLO's motives, which
                included settlement offer letters sent to insurers in other matters, because
                CLO's motives and these letters were irrelevant to the present case. As
                part of this argument, they contend that Allstate Insurance Co. v. Miller,
                125 Nev. 300, 212 P.3d 318 (2009), prohibits consideration of a claimant's
                attorney's motive.
                             "We review a district court's decision to admit or exclude
                evidence for abuse of discretion, and we will not interfere with the district

                      1 Fulbrook  and the Benningtons also raise several other issues that
                are without merit. First, they argue that the district court erred by
                denying their motions for judgment as a matter of law. The district court
                correctly denied these motions because Allstate "presented sufficient
                evidence such that the jury could [have] grant[ed] relief to [Allstate]" on
                all of the issues the jury considered. Bielar v. Washoe Health Sys., Inc.,
                129 Nev. 306 P.3d 360, 368 (2013) (internal quotations omitted).
                Second, they argue that the district court abused its discretion by not
                granting a new trial after it submitted an allegedly defective special
                verdict form to the jury. The special verdict form was not defective
                because it addressed the factual issues underlying the Benningtons'
                counterclaims and properly excluded Fulbrook's counterclaims that were
                dismissed before trial. Thus, the use of the special verdict form was not a
                procedural irregularity that would provide grounds for a new trial. See
                NRCP 59(a) (identifying grounds for a new trial). Third, they argue that
                the district court erred by not allowing a former CLO attorney to rebut
                Allstate's expert's testimony. Since the record does not show that this
                issue was preserved, it "is deemed to have been waived and will not be
                considered on appeal." Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52,623
                P.2d 981, 983 (1981).

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                 court's exercise of its discretion absent a showing of palpable abuse."    M.C.
                 Multi-Family Dev., L.L.C. v. Crestdale Assocs., Ltd.,      124 Nev. 901, 913,
                 193 P.3d 536, 544 (2008).
                         Miller does not prohibit evidence of attorney's motive
                               Fulbrook and the Benningtons' contention that a claimant's
                 attorney's motive is not relevant is based on a footnote contained in Miller,
                 which states that the issue of "whether the district court improperly
                 excluded. . . evidence regarding [the plaintiffs] attorney's motive" lacked
                 merit. 125 Nev. at 323 n.5, 212 P.3d at 334 n.5. They argue that the
                 footnote prohibits the admission of evidence of an attorney's motive.
                 Fulbrook and the Benningtons' reliance on this footnote, however, is
                 misplaced because the footnote summarily rejected arguments that were
                 specific to Miller without addressing the explicit issues raised. Thus, the
                 footnote in Miller does not provide controlling or persuasive authority
                 here.
                         The tort of insurance bad faith requires unreasonable conduct by an
                         insurer
                               An insurer owes its insured "two general duties: the duty to
                 defend and the duty to indemnify." Miller, 125 Nev. at 309, 212 P.3d at
                 324. Additionally, all contracts include an implied covenant of good faith
                 and fair dealing. Pemberton v. Farmers Ins. Exch., 109 Nev. 789, 792-93,
                 858 P.2d 380, 382 (1993). This covenant imposes multiple duties on an
                 insurer, including a duty to settle a claim within policy limits.   See Miller,
                 125 Nev. at 315, 212 P.3d at 328. "A violation of [this] covenant gives rise
                 to a bad-faith tort claim."     Id. at 308, 212 P.3d at 324. "Bad faith is
                 established where the insurer acts unreasonably and with knowledge that
                 there is no reasonable basis for its conduct."   Guar. Nat'l Ins. Co. v. Potter,
                 112 Nev. 199, 206, 912 P.2d 267, 272 (1996).
SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1941A    e
                          CLO's motives were relevant to whether Allstate acted in bad faith
                                Evidence is relevant if it has "any tendency to make the
                existence of any fact that is of consequence to the determination of the
                action more or less probable than it would be without the evidence." NRS
                48.015. Thus, evidence which demonstrates that an insurer had or lacked
                a reasonable basis for its conduct is relevant to a claim of bad faith.        See
                Miller, 125 Nev. at 308, 212 P.3d at 324.
                               The conduct of a claimant's attorney is relevant to the issue of
                the reasonableness of an insurer's conduct because the attorney's actions
                can influence the insurer's conduct. See AAA Nev. Ins. Co. v. Chau, 808 F.
                Supp. 2d 1282, 1286-87 (D. Nev. 2010) (finding that a claimant's attorney's
                conduct was relevant to whether an insurer acted reasonably in not
                accepting a claimant's settlement offer within the two-week time period
                provided in the offer), aff'd in part, dismissed in part on other grounds, 463
                F. App'x 627, 628 (9th Cir. 2011). An actor's motive is relevant to
                evaluating the actor's conduct.       See Bongiovi v. Sullivan,   122 Nev. 556,
                575, 138 P.3d 433, 447 (2006) (holding that evidence of a party's motive or
                intent was admissible when the party's conduct was relevant to a disputed
                issue).
                               Here, evidence of CLO's motive was relevant to CLO's conduct
                in pursuing Fulbrook's claim with Allstate. Similarly, CLO's conduct was
                relevant to the issue of Allstate's conduct because it provides context for
                evaluating Allstate's actions. Because an issue at trial was whether
                Allstate acted reasonably in not settling Fulbrook's claim before the
                Demand Letter's deadline, evidence concerning the context of Allstate's
                conduct can be relevant to determine whether it acted reasonably.              See
                NRS 48.015 (defining "relevant evidence" as that which makes an "action

SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A
                  more or less probable than it would be without the evidence"). Therefore,
                  evidence of CLO's conduct and motive was relevant.
                        The district court did not abuse its discretion by admitting the
                        settlement offer letters from other cases
                              At trial, Allstate proffered settlement offer letters that CLO
                  sent to insurers regarding other claims that were nearly identical to the
                  Demand Letter in the instant action. Allstate's expert testified that these
                  other letters contained unreasonable settlement offers made by CLO.
                  Because these letters could help reveal whether the Demand Letter's
                  settlement offer was reasonable, they could make it more or less probable
                  that Allstate acted reasonably in not accepting the offer of the Demand
                  Letter to settle Fulbrook's claim. 2 Therefore, the district court did not
                  abuse its discretion in admitting CLO's other settlement offer letters and
                  evidence of CLO's motive. 3


                        2 Fulbrook   and the Benningtons' argument that the other settlement
                  offer letters are irrelevant because they post-dated the Demand Letter is
                  without merit. It ignores the relevance of the other letters to the issue of
                  the reasonableness of the Demand Letter. Furthermore, Fulbrook and the
                  Benningtons did not preserve their arguments that the other settlement
                  offer letters should have been excluded on the grounds that they (1) lacked
                  foundation or (2) had an unfair prejudicial effect because the record does
                  not demonstrate that either Fulbrook or the Benningtons made a specific
                  objection about either of these issues. NRS 47.040(1); see also In re
                  Parental Rights as to J.D.N., 128 Nev. , , 283 P.3d 842, 846 (2012)
                  (requiring that objections to admission of evidence state specific grounds
                  for the objection). Therefore, the issues of unfair prejudice and lack of
                  foundation "[are] deemed to have been waived and will not be considered
                  on appeal." Old Aztec Mine, 97 Nev. at 52, 623 P.2d at 983.

                        3Although   the concurrence raises a valid concern about the improper
                  use of an attorney's conduct in an unrelated matter as evidence of the
                  attorney's motive in the present case, this concern does not detract from
                  the fact that the other demand letters were admitted for a proper purpose
                                                                      continued on next page...
SUPREME COURT
         OF
      NEVADA
                                                        7
(0) 1947 A    e
                   The district court did not abuse its discretion in instructing the jury
                               Fulbrook and the Benningtons argue that the district court
                   misstated the law when proffering multiple jury instructions. We address
                   three of these assignments of error. 4
                               We review a district court's decision to give specific jury
                   instructions for abuse of discretion.        Skender v. Brunsonbuilt Const,
                   Dev. Co., 122 Nev. 1430, 1435, 148 P.3d 710, 714 (2006). "However, we
                   review de novo whether a proffered instruction is an incorrect statement of
                   the law." Miller, 125 Nev. at 319, 212 P.3d at 331 (internal quotations
                   omitted).




                   ...continued
                   in this case. See, e.g., United States v. Gutierrez-Castro, 341 F. App'x 299,
                   301 (9th Cir. 2009) (holding that evidence that could serve an
                   impermissible purpose was admissible when proffered for a permissible
                   purpose).

                         4 Fulbrook    and the Benningtons also argue that the district court
                   erroneously gave Jury Instruction Nos. 34 and 36 and refused to give a
                   proposed jury instruction. However, these assignments of error were not
                   preserved because "the record does not contain the objections or exceptions
                   to [these] instructions [that were] given or refused." Carson Ready Mix,
                   Inc. v. First Nat'l Bank of Nev., 97 Nev. 474, 476, 635 P.2d 276, 277 (1981).
                   Thus, they "[are] deemed to have been waived and will not be considered
                   on appeal." Old Aztec Mine, 97 Nev. at 52, 623 P.2d at 983. Fulbrook and
                   the Benningtons' challenge to Jury Instruction No. 50 is also without
                   merit because they failed to demonstrate that this instruction is
                   inconsistent with Nevada law or that the district court otherwise abused
                   its discretion by giving this instruction. See Randono v. Nev. Real Estate
                   Comm'n, 79 Nev. 132, 137, 379 P.2d 537, 539 (1963) (holding, albeit in an
                   administrative law matter, that the appellant has a burden to
                   demonstrate an abuse of discretion).

SUPREME COURT
        OF
     NEVADA
                                                            8
(0) 1947A    40.
                          The district court did not abuse its discretion by giving Jury
                          Instruction Nos. 23 and 24
                                 Fulbrook and the Benningtons argue that Jury Instruction
                    Nos. 23 and 24 erroneously include a knowledge component that is not
                    required by Nevada law.
                                 Jury Instruction No. 23 states: "An insurance company
                    breaches the implied covenant of good faith and fair dealing by (1) acting
                    unreasonabl[y] and (2) with knowledge that there is no reasonable basis
                    for its conduct."
                                 Jury Instruction No. 24 states: "Breach of the implied
                    covenant of good faith and fair dealing involves the actual or implied
                    awareness of the absence of a reasonable basis for its conduct."
                                 "A violation of the [implied] covenant [of good faith and fair
                    dealing] gives rise to a bad-faith tort claim." Miller, 125 Nev. at 308, 212
                    P.3d at 324. "This court has defined bad faith as an actual or implied
                    awareness of the absence of a reasonable basis for denying benefits of the
                    insurance policy."   Id. (internal quotations omitted). "Awareness" is
                    defined as "having knowledge or realization."        Random House Webster's
                    College Dictionary 93 (2nd ed. 1997). Thus, because Miller uses the term
                    awareness" in its definition of the conduct that constitutes bad faith, it by
                    definition includes a knowledge component. See Miller, 125 Nev. at 308,
                    212 P.3d at 324; see also Random House Webster's College Dictionary at
                    93. Because Miller includes a 'knowledge' component, Jury Instruction
                    Nos. 23 and 24 are consistent with Nevada law defining bad faith.
                    Therefore the district court did not abuse its discretion in giving these
                    instructions, which are correct statements of law.




SUPREME COURT
       OF
     NEVADA
                                                         9
(0) 1947A crerim.
                      The district court did not abuse its discretion by giving Jury
                      Instruction No. 27
                               Fulbrook and the Benningtons argue that Jury Instruction
                No. 27 misstated the law because it did not account for the legal duty an
                insurer owes to a claimant under NRS 686A.310(1)(e) to promptly settle
                claims.
                              Jury Instruction No. 27 states:
                                     An insurance company has no contractual
                               duty to a third-party claimant.
                                    In this case, Pamela Fulbrook was a third-
                              party claimant. Allstate owed no contractual duty
                              to Pamela Fulbrook as a third-party claimant.
                              NRS 686A.310(1)(e) provides that it is an unfair practice to
                          ] to effectuate prompt, fair and equitable settlements of claims in
                which liability of the insurer has become reasonably clear." NRS
                686A.310 "expressly grants insureds a private right of action against
                insurance companies" engaged in this unfair practice.         Turk v. TIG Ins.
                Co., 616 F. Supp. 2d 1044, 1052 (D. Nev. 2009). This statute, however,
                does not provide a private right of action to third-party claimants.      Gunny
                v. Allstate Ins.    Co., 108 Nev. 344, 346, 830 P.2d 1335, 1336 (1992).
                              Because Jury Instruction No. 27 states that "Allstate owed no
                contractual duty to Pamela Fulbrook as a third-party claimant," it is a
                correct statement of law and consistent with Gunny.              Therefore, the
                district court did not abuse its discretion in giving this instruction.
                The district court did not abuse its discretion in excluding Christensen
                from portions of the trial
                              Fulbrook and the Benningtons argue that the district court
                abused its discretion by excluding Christensen from portions of the trial
                because he was not a necessary witness, as required for the

SUPREME COURT
        OF
     NEVADA
                                                       10
(0) 1947A
                disqualification of counsel under Nevada Rule of Professional Conduct
                3•7. 5
                             The exclusion of a witness from the courtroom is reviewed for
                an abuse of discretion. Milicevic v. Fletcher Jones Imports, Ltd., 402 F.3d
                912, 915 (9th Cir. 2005) (applying this standard when considering the
                exclusion of a witness pursuant to Federal Rule of Evidence 615, which is
                analogous to NRS 50.155); see also Hallmark v. Eldridge, 124 Nev. 492,
                498, 189 P.3d 646, 650 (2008) (observing that "federal court decisions
                discussing [an analogous federal rule of evidence] may provide persuasive
                authority" to assist in the interpretation of Nevada's evidentiary rules).
                             As a preliminary matter, the district court excluded
                Christensen from parts of the trial but did not disqualify him. Therefore,
                to the extent that Fulbrook and the Benningtons' assignments of error are
                premised on Christensen's purported disqualification, they are without
                merit.
                             Next, NRS 50.155(1) provides that "at the request of a party
                the judge shall order witnesses excluded so that they cannot hear the
                testimony of other witnesses." NRS 50.155 does not limit its application to
                necessary witnesses.° Thus, unless an exception applies, a district court


                       Fulbrook and the Benningtons also argue that Christensen was
                         5

                exempt from exclusion pursuant to NRS 50.155(2). Because they failed to
                raise this argument before the district court, it "is deemed to have been
                waived and will not be considered on appeal." Old Aztec Mine, 97 Nev. at
                52, 623 P.2d at 983.

                      °Since a witness need not be a necessary witness to be excluded from
                the courtroom, Fulbrook and the Benningtons' argument that the district
                court erred by not making findings of fact on the record about whether
                Christensen was a necessary witness is without merit.

SUPREME COURT
         OF
      NEVADA
                                                     11
(0) 1.9474
                must exclude a witness from the courtroom during testimony given by
                other witnesses if a party requests the witness's exclusion.     See Givens v.
                State, 99 Nev. 50, 54, 657 P.2d 97, 100 (1983) ("NRS 50.155 clearly
                establishes a duty on the judge's part to exclude witnesses upon request."),
                disapproved of on other grounds by Talancon v. State, 102 Nev. 294, 301 &
                n.3, 721 P.2d 764, 768-69 & n.3 (1986).
                             Here, Allstate identified Christensen as a witness and sought
                his exclusion. Therefore, the district court had a duty to exclude
                Christensen unless he met an exception articulated in NRS 50.155(2).
                Since Fulbrook and the Benningtons did not demonstrate before the
                district court that an exception applied, the district court did not abuse its
                discretion by excluding Christensen. 7
                The district court did not abuse its discretion by refusing to award attorney
                fees and costs to Fulbrook
                            Fulbrook and the Benningtons argue that the district court
                abused its discretion by not granting Fulbrook's motion for costs and
                attorney fees pursuant to NRS 18.010(2)(a) and NRS 18.020(3) because
                Fulbrook recovered $15,000 from Allstate pursuant to the final judgment.
                "[We] generally review[ ] a district court's decision awarding or denying
                costs or attorney fees for an abuse of discretion."       Gunderson v. D.R.
                Horton, Inc., 130 Nev. , 319 P.3d 606, 615 (2014).
                            The statutes under which Fulbrook sought attorney fees and
                costs require a party to prevail as a prerequisite to a district court award


                      7 Fulbrook   and the Benningtons' argument that Allstate's attorney
                committed misconduct by having Christensen excluded from portions of
                the trial is without merit, as they failed to demonstrate any misconduct on
                the part of Allstate's counsel.

SUPREME COURT
        OF
     NEVADA
                                                      12
(0) I947A
                of attorney fees or costs. See NRS 18.010(2)(a) (authorizing a district court
                to award attorney fees to a prevailing party who recovers less than
                $20,000); NRS 18.020(3) (authorizing a prevailing party to recover costs
                when more than $2,500 is in dispute). Thus, Fulbrook must be deemed a
                prevailing party in order to be entitled to recover attorney fees or costs.
                             A party may prevail "if it succeeds on any significant issue in
                litigation which achieves some of the benefit it sought in bringing suit."
                Valley Elec. Ass'n v. Overfield, 121 Nev. 7, 10, 106 P.3d 1198, 1200 (2005)
                (internal quotations omitted). Here, Allstate sued Fulbrook and the
                Benningtons, seeking a judicial declaration limiting its obligation to
                indemnify the Benningtons for Fulbrook's claim to $15,000, pursuant to
                the Benningtons' insurance policy, and finding that it acted reasonably in
                refusing to accept the settlement offered in the Demand Letter. The
                district court granted Allstate's requested judicial declaration and
                awarded $15,000 to Fulbrook pursuant to the Benningtons' insurance
                policy. Thus, Allstate received the benefit it sought.
                             In their counterclaims against Allstate, Fulbrook and the
                Benningtons each sought compensatory and punitive damages, which the
                district court refused to award. Thus, Fulbrook and the Benningtons did
                not receive any of the benefits they sought and were unable to prevent
                Allstate from obtaining the declaratory relief it sought. Therefore,
                Fulbrook and the Benningtons did not prevail, and the district court did
                not abuse its discretion by denying Fulbrook's motion for attorney fees and
                costs.
                Conclusion
                             The district court did not abuse its discretion by admitting
                evidence of CLO's motives because it was relevant to the issue of the
                reasonableness of Allstate's conduct. It also did not abuse its discretion in
SUPREME COURT
        OF
     NEVADA
                                                      13
(0) t9d7A
                   giving the challenged jury instructions because they were consistent with
                   Nevada law. Furthermore, the district court did not abuse its discretion
                   by excluding Christensen from the courtroom because he was properly
                   identified as a witness whose exclusion was requested by a party. Finally,
                   the district court did not abuse its discretion in refusing to award attorney
                   fees or costs to Fulbrook because she was not a prevailing party. 8
                   Therefore, we
                                ORDER the judgment of the district court AFFIRMED.




                                                       Parraguirre

                                                                 Itt,chltm_
                                                                          .11L(.■•••■•'s   J.
                                                       Saitta



                   PICKERING, J., concurring in part, and dissenting in part:
                                While I concur in the result, I write separately to express my
                   disagreement with the proposition that demand letters written by the
                   insured's counsel on behalf of other clients in other, unrelated matters are
                   admissible as evidence of "motive" in an insurance bad faith suit.
                                To begin with, there is a split of authority on whether an
                   insured's attorney's subjective intent to "set up" the insurer is even
                   admissible in a bad faith case involving the objective reasonableness of the


                         8 We have considered the parties' remaining arguments and conclude
                   that they are without merit.

SUPREME COURT
        OF
     NEVADA
                                                        14
(0) I947A    er>
                insurer's conduct. For a general discussion see Dennis J. Wall, Litigation
                and Prevention of Insurer Bad Faith, § 5:18 (3d ed. 2014). But to go
                further and use a lawyer's conduct on behalf of another client in an
                earlier, unrelated matter as evidence of a current client's subjective motive
                in a current case cannot be correct. See NRS 48.045 (restricting the use of
                other bad act evidence). The cases respondent cites as support for
                admitting the demand letters from the other matters the insured's lawyer
                handled—Charyulu, Chau, Hicks v. Dairyland Insurance Company, 2:08-
                cv-1687-RCJ-PAL, 2010 WL 2541175 (March 3, 2010), and Miel v. State
                Farm Mitt. Auto, Ins. Co., 912 P.2d 1333, 1339-40 (Az. App. 1995)—do not
                go that far.
                               It is one thing to say that, in a particular case, an insured's
                demand letter imposed such unreasonable conditions that the insurer did
                not act in bad faith in not immediately meeting the demand, e.g.,
                Charyulu v. California Gas. Indem. Exch., 523 F. App'x 478, 480 (9th Cir.
                2013) (in assessing bad faith, "R]he reasonableness of the conduct of the
                insurer's counsel must be measured against the corresponding actions of
                the plaintiffs counsel in this case"); or that in granting summary
                judgment, one district court may properly look to another district court's
                determination that a particular demand letter was unreasonable and a
                legally insufficient predicate for an insurance bad faith claim as a matter
                of law. AAA Nevada Ins. Co. v. Vinh Chau, 808 F. Supp. 2d 1282, 1288 (D.
                Nev. 2010), aff'd in part, dismissed in part sub nom. AAA Nevada Ins. Co.
                • v. Chau, 463 F. App'x 627 (9th Cir. 2011) (granting summary judgment
                because, on the undisputed facts, the insureds' counsel's "demand letter
                was itself unreasonable and appears to be nothing more than an attempt
                to set up a potential bad faith claim"). But it is another proposition

SUPREME COURT
        OF
     NEVADA
                                                       15
(0) 1947A
                 altogether to admit, as evidence of an insured's subjective intent to "set
                 up" his insurer, letters the insured's lawyer sent on behalf of other
                 insureds to "set up" other insurers in other unrelated cases.
                             Despite these concerns, "error may not be predicated upon a
                 ruling which admits or excludes evidence unless a substantial right of the
                 party is affected." NRS 47.040(1). Even assuming that the other-matter
                 demand letters should not have come into evidence, there still was no
                 legally sufficient evidence to support the appellants' bad faith claims. For
                 that reason and the others expressed by my colleagues, I concur in their
                 affirmance of the judgment in this case.




                 cc: Hon. Valerie Adair, District Judge
                      Israel Kunin, Settlement Judge
                      Christensen Law Offices, LLC
                      Prince & Keating, LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      16
(0) 1947A    e